 


117 HR 5512 IH: Reviewing and Updating Regional And Local Broadband Mapping Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 5512 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2021 
Mr. Clyde (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Communications Act of 1934 to provide a transitional option to permit States to submit their own mapping data to use for any broadband-related funding program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reviewing and Updating Regional And Local Broadband Mapping Act or the RURAL Broadband Mapping Act.  2.Transitional map option for the Form 477 processSection 802(b)(6) of the Communications Act of 1934 (47 U.S.C. 642(b)(6)) is amended by adding at the end the following new subparagraph: 
 
(C)Transitional State map option 
(i)In generalNot later than 60 days after the date of enactment of this subparagraph, the Commission shall accept the submission of broadband mapping data from a State to use for any application for funding with respect to the deployment of broadband internet access service in such State where such application requires the use of Form 477 data, if the Commission determines the data from the State is superior than the broadband mapping data used by the Commission. (ii)TerminationThe requirement under clause (i) shall terminate on the day on which the Commission determines that the Commission has created all maps required by subsection (c).. 
 
